FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 16/557,267 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on August 30, 2019 in the Office.
The Office mailed a first detailed action, non-final rejection on October 23, 2020.
Applicant filed amendments and accompanying remarks and arguments on January 17, 2021.
The Office mailed a second detailed action, final rejection on February 4, 2021.
Applicant filed a request for continued examination with amendments and accompanying remarks and arguments on April 15, 2021.
The Office mailed a third detailed action, non-final rejection on June 24, 2021.
Applicant’s representatives, Stephen Willis (RN 55,731) and Robert Nortrup (RN 70207) initiated an interview on September 7, 2021.
Applicant filed amendments and accompanying remarks on September 23, 2021.
Claims 1-24 are pending and all are rejected. Claims 1, 6, 11 and 23 are independent.

Response to Remarks and Arguments
Examiner thanks Applicant for the courtesies extended during the September 7, 2021 interview as well as the filed amendments and accompanying remarks and arguments.
It appears that in general, Applicant has amended the claims to recite amongst other changes that the views are mutually exclusive of one another and correspond to different volumes. Examiner has applied Zhou’s teaching of 360 degree views as shown in Fig. 1 which would teach or suggest that the volumes would be different.
Examiner has adjusted the rejections below to reflect the amendments.
The Claims stand rejected.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15, 17-21 and 23-24 are rejected under 35 USC. § 102(a)(1) as being anticipated by Zhou et al. (“Zhou”) United States Patent Application Publication 2018/0096494 published on April 15, 2018.

As to Claim 1, Zhou teaches: A computer-implemented method comprising: 
obtaining, by a computing device, light field data (Zhou: pars. 0023, the system [200] may provide image information that is then used to form a light field);
(Zhou: pars. 0025-26, light field data is streamed to the user to be displayed on a device such as a head-mountable VR device) wherein the selected light field data is based on  a portion of the light field data and comprises light field data points defining a selected three-dimensional volume (Zhou: par. 0029, a portion of the light field data is sent for rendering based on a detected movement of the user’s head turning) and limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device that represents a first plurality of view  (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device) convertible into display for presentation on a display of the user device (Zhou: par. 0043, as the representation is “rendered” it is convertible for presentation) wherein the first volume of space is one of a plurality of different volumes of within a volume of the light field data, the different plurality of volumes of space corresponding to respective pluralities of views convertible into display data for presentation on the  display of the user device (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views).

    PNG
    media_image1.png
    780
    670
    media_image1.png
    Greyscale

As to Claim 2, Zhou teaches the limitations of Claim 1.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume describing the light flowing in a plurality of directions through a plurality of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).

As to Claim 3, Zhou teaches the limitations of Claim 1.
(Zhou: par. 0064, AR and VR scenarios and systems are contemplated).

As to Claim 4, Zhou teaches the limitations of Claim 1.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area (i.e. volume), that is captured).

As to Claim 6, Zhou teaches: A computer-implemented method comprising: 
communicating, by a computing device, a first light field data to a user device, wherein the first light field data is a portion of a light field data and comprises light field data points defining a first three-dimensional volume (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area (i.e. volume), that is captured, the user device comprising a processor adapted to process light field data (Zhou: pars. 0025-26, light field data is streamed to the user to be displayed on a device such as a head-mountable VR device), wherein the first light field data is limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and  that represents a first plurality of views convertible into display data for presentation on a  display of the user device (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device), wherein the first volume of space is one of a plurality of (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views); 
receiving, by the computing device, a sensor data associated with the user device (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user); and 
communicating, by the computing device, a second light field data, wherein the second light field data is a portion of the light field data and comprises light field data points defining a second three-dimensional volume (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views), based at least in part on the sensor data, to the user device, (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering) wherein the second light field data is limited to a second volume of space that is different from the first volume of space corresponding to a visual content that is greater than the display field of view of the user device and that is one of the different plurality of volume of space and represents a second plurality of views convertible into display data for presentation on the display of the user device (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device).  

As to Claim 7, Zhou teaches the limitations of Claim 6.
(Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured). 

As to Claim 8, Zhou teaches the limitations of Claim 6.
Zhou further teaches wherein the light field data is communicated to the user device for display as virtual reality, augmented reality, or mixed reality content (Zhou: par. 0064, AR and VR scenarios and systems are contemplated)..  

As to Claim 9, Zhou teaches the limitations of Claim 6.
Zhou further teaches: wherein the sensor data comprises position sensor data or motion sensor data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user).

As to Claim 10, Zhou teaches the limitations of Claim 6.
Zhou further teaches: wherein the first light field data includes a first light field spatial volume, and the second light field data includes a second light field spatial volume that is adjusted in size based on the received sensor data (Zhou: pars. 0056-62 based on the detected new position or motion, the new view is compared and if over a certain threshold a new light field volume is switched, which may be a different size).  

As to Claim 11, Zhou teaches: A computer-implemented method comprising: 
(Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user), wherein the sensor data is in response to a first light field data limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and represents a first plurality of views convertible into display data for presentation on a display of the user device (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device), wherein the first volume of space is one of a plurality of different volumes of space within a volume of a light field data, the different plurality of volumes of space corresponding to respective pluralities of views convertible into display data for presentation on the display of the user device(Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views); and 
communicating a second light field data, wherein the second light field data is a portion of the light field data and comprises light field data points defining a three-dimensional volume, based at least in part on the sensor data, to the user device, (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering; wherein the second light field data is limited to a second volume of space that is different from the first volume of space and represents a second plurality of views for display on the user device (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device).  

As to Claim 12, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume describing the light flowing in a plurality of directions through a plurality of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).
 
As to Claim 13, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the light field data is communicated to the user device for display as virtual reality, augmented reality, or mixed reality content (Zhou: par. 0064, virtual reality and augmented reality applications may be considered).  

As to Claim 14, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the user device comprises a head-mounted device and the sensor data represents a motion of the head-mounted device (Zhou: par. 0035, a head-mounted device; 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering). 

As to Claim 15, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the user device comprises a wearable device and the sensor data represents a motion of the wearable device (Zhou: par. 0035, a head-mounted device; 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering).

As to Claim 17, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the processor adapted to process light field data generates display data coverts the display data for presentation on the display of the user device (Zhou: par. 0066, the processor is able to implement specific logical functions, actions; par. 0005, the rendering of the light field data into image data).  

As to Claim 18, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the sensor data comprises position sensor data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user)

As to Claim 19, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the sensor data comprises motion sensor data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user).

As to Claim 20, Zhou teaches the limitations of Claim 11.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).

As to Claim 21, Zhou teaches the limitations of Claim 20.
(Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering).  

As to Claim 23, Zhou teaches: A system comprising:
a computing device associated with an image processor, the computing device comprising a processor and configured to store and execute, using the processor, a set of instructions that (par. 0005, a device with a processor, memory to execute instructions and operations), when executed, cause the computing device to: 
receive a sensor data associated with a user device, the user device comprising a processor adapted to process light field data (Zhou: par.  0025, a sensor is able to detect the movement, and position of the device and user, wherein the sensor data in response to a first light field data limited to a first volume of space corresponding to a visual content that is greater than a display field of view of the user device and that represents a first plurality of views convertible into display data for presentation on a display of the user device (Zhou: par. 0042-43, low resolution representation of a predicted viewable light field may be streamed as well. The predicted light field views is understood reasonably to include both inside and outside the viewable light fields and thus, outside the viewable user’s field of view and greater than the display field of view of the user device), wherein the first volume of space is one of a plurality of different volumes of space within a volume of the light field data, the different plurality of volumes of space corresponding to respective pluralities of views convertible into display data for presentation on the display of the user device (Zhou: Fig. 1, as the view of a 360-degree light field may have a plurality of volumes that are mutually exclusive of each other and have corresponding views); and 
communicate a second light field data, based at least in part on the sensor data, to the user device, wherein the second light field data is limited to a second volume of space that is greater than the display field of view of the user device and that is different from the first volume of space and represents a second plurality of views for display on the user device (Zhou: par 0029, based on the movement of the user’s head turning, the portion of the light field data is sent for rendering).  

As to Claim 24, Zhou teaches the limitations of Claim 23.
Zhou further teaches: wherein the light field data comprises a three-dimensional volume describing the light flowing in a plurality of directions through a plurality of light field data points (Zhou: pars. 0020-21, the information in the light field is a three-dimensional spatial area that is captured).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 16 and 22 is rejected under 35 USC. § 103 as being unpatentable over et al. Zhou et al. (“Zhou”) United States Patent Application Publication 2018/0096494 published on April 15, 2018. in view of Harrison et al. (“Harrison”) United States Patent Application Publication 2019/0340306 published on November 7, 2019.

As to Claim 5, Zhou teaches the limitations of Claim 1.
Zhou further teaches: wherein the light field data is based on a data model for light characterization in a volume of space.
Harrison teaches in general concepts related to collecting, managing and accessing lighting source metrics for lighting installations (Harrison: Abstract). Specifically, Harrison teaches that a data structure that captures a near field illumination pattern generated by a light source (Harrison: par. 0007). A two-dimensional image sensor is used to capture luminance values from one side of a surface to generate the data structure (Harrison: par. 0007). A three-dimensional volumetric luminance model is generated from the captured data (Harrison: par. 0010). An immersive virtual reality or augmented reality or mixed environment may be used to view the generated objects (Harrison: par. 0245)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou device by including computer instructions to base the light field data on a model of the light sources as taught and disclosed by Harrison. Such a person would have been motivated to do so with a reasonable expectation of success to allow for incorporating lighting modeling in the lighting design process that would enhance a design workflow such as an immersive reality experience(Harrison: par. 0003). 

As to Claim 16, Zhou teaches the limitations of Claim 11.
Zhou may not explicitly teach: wherein the user device comprises a hand-held device and the sensor data represents a motion of the hand-held device.
 Harrison teaches in general concepts related to collecting, managing and accessing lighting source metrics for lighting installations (Harrison: Abstract). Specifically, Harrison teaches that a data structure that captures a near field illumination pattern generated by a light source (Harrison: par. 0007). A two-dimensional image sensor is used to capture luminance values from one side of a surface to generate the data structure (Harrison: par. 0007). A three-dimensional volumetric luminance model is generated from the captured data (Harrison: par. 0010). An immersive virtual reality or augmented reality or mixed environment may be used to view the generated objects (Harrison: par. 0245). A handheld device may have orientation, movement information is used for the light source information (Harrison: par. 0132).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Zhou device by including computer instructions to use the handheld device as taught and disclosed by Harrison. Such a person would have been motivated to do so with a reasonable expectation of success to allow for incorporating using such a handheld device for the reality experience using available technologies. 

As to Claim 22, it is rejected for similar reasons as Claim 5..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imai, United States Patent Application Publication 2012/0188344 (July 26, 2012) (describing system for collaborative image capturing);
Hazra et al., United States Patent Application Publication 2012/0188344 (July 26, 2012) (describing system for collaborative image capturing);
Bradski et al., United States Patent Application Publication 2019/0094981 (March 28, 2019) (describing headset for VR and AR);
Von Cramon, United States Patent 10,706,621 (July 7, 2020) (describing system for light field data processing, creation);
Urbach et al., United States Patent Application Publication 2017/0061700 (March 2, 2017) (describing motion sensing-based light field data);
Tytgat, United States Patent 10,565,773 (Feb. 18, 2020) (describing efficient light field video streaming using plenoptic function null radiance terms).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174